Citation Nr: 0932096	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed multiple 
sclerosis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO.  

The Board remanded the case to the RO in December 2006 for 
additional development of the record.  


FINDING OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of multiple sclerosis in service or for many years 
thereafter.  

2.  The currently demonstrated multiple sclerosis is not 
shown to be due any event or incident of the Veteran's active 
service or the seven-year presumptive period thereafter.  


CONCLUSION OF LAW

The Veteran's disability manifested by multiple sclerosis is 
not due to disease or injury that was incurred in or 
aggravated by service, nor may multiple sclerosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability has been provided.  

Letters in February 2002, July 2003, March 2005, January 
2007, March 2007, and March 2008 provided pertinent notice 
and development information.  There is no indication that 
there is additional evidence or development that should be 
undertaken.  

The Board finds that development of the record is 
sufficiently complete to permit a fair and just resolution of 
the appeal, and there has been no prejudicial failure of 
notice or assistance to the Veteran.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service treatment 
records, statements of the Veteran, and private as well as VA 
treatment and examinations records.  


Service connection

The Veteran asserts that his currently diagnosed multiple 
sclerosis had its onset during service.  

Dorland's medical dictionary defined multiple sclerosis as a 
chronic neurologic disease in which there are patches of 
demyelination scattered throughout the white matter of the 
central nervous system, sometimes extending into the gray 
matter, with symptoms including weakness, incoordination, 
paresthesias, speech disturbances, and visual disturbances, 
most commonly double vision.  The course of the disease is 
usually prolonged, with remissions and relapses over many 
years.  See Dorland's Illustrated Medical Dictionary 973 
(30th ed. 2003).  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection will be presumed for multiple sclerosis if 
it becomes manifest to a degree of 10 percent or more within 
seven years after qualifying active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.


Entitlement to service connection for multiple sclerosis

Concerning the first prong of the Hickson/Pond analysis, 
evidence of current disability, private medical records show 
that multiple sclerosis was initially diagnosed in May 2001, 
more than 23 years after service discharge.  

In regard to the second element of the Hickson/Pond analysis, 
evidence of in-service incurrence or aggravation, there are 
no findings, complaints or diagnoses regarding multiple 
sclerosis during service or within the seven-year presumptive 
period thereafter.  

The Veteran reports that he began having an "unknown 
overwhelming sensation" in his body in 1975 during service.  
He also has related his multiple sclerosis symptoms to his 
panic and anxiety symptoms, and service connection is 
presently in effect for a panic disorder with agoraphobia.  

We recognize the sincerity of the arguments advanced by the 
Veteran to the effect that his multiple sclerosis had its 
onset during service.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In this case, multiple sclerosis 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

In fact, a VA examiner in June 2002 reviewed the record and 
concluded that the symptoms described by the Veteran's were 
not premonitory for multiple sclerosis. 

The Board also notes that, in several lay statements, the 
Veteran has cited to treatment by "Dr. Corradini" for his 
neurological symptoms in September 1977, within one year 
following separation from service.  

In a December 2004 statement, the Director of Medial Staff 
Services at the Arnot Ogden Medical Center noted that Dr. 
Everett Corradini, a neurosurgeon, was a member of that 
facility's staff during the 1970's and that the Veteran was 
treated at the facility at that time.  In this letter, it was 
noted that the facility could be contacted for more 
information.  

The Board requested the records from this medical facility.  
However, this medical center responded in February 2009 
indicating that there were no records of treatment for the 
Veteran.  

More significantly, the record does not contain any competent 
medical opinion which relates the currently diagnosed 
multiple sclerosis to the Veteran's military service.  

As noted, a VA examiner reviewed the record (including the 
reported symptoms) and examined the Veteran in June 2002.  He 
concluded that the Veteran's reported symptoms as well as 
magnetic resonance imaging (MRI) of the head were indicative 
of multiple sclerosis that began 2 years previously (which 
would be in 2000).  

The Veteran submitted a December 2002 statement from a 
private psychiatrist.  This psychiatrist indicated that it 
was not possible to know with certainty the precise onset of 
multiple sclerosis or the temporal relationship to anxiety.  
He added that the Veteran had a chronology of symptoms of 
anxiety and neurological type that occurred in the past that 
suggested the onset of multiple sclerosis many years ago.  
The psychologist suggested a review by the Veteran's 
neurologist.   

However, without any identified manifestations, a review of 
the statement of the psychiatrist is not indicated in this 
case.  This statement does not provide a sufficient degree of 
medical certainty for a finding of service connection.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  See also 38 C.F.R. § 3.102 
(reasonable doubt does not include resort to speculation or 
remote possibility).   

In sum, the Board finds that to attribute the Veteran's 
disability to his military service without objective medical 
evidence would require speculation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for the multiple sclerosis.  



ORDER

Service connection for multiple sclerosis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


